Citation Nr: 1749449	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  12-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from March 1970 to December 1971. He had additional service with the U.S. Naval Reserve.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Columbia, South Carolina, Regional Office (RO). In June 2015, the Veteran was afforded a videoconference hearing before a Veterans Law Judge. A hearing transcript is in the record. In September 2015, the Board remanded the appeal to the RO for additional action.

In August 2017, the Veteran was informed that the Veterans Law Judge who had conducted his June 2015 Board hearing was no longer employed at the Board and he, therefore, had a right to an additional hearing before a different Veterans Law Judge. The Veteran was informed that if he did not respond within 30 days, the Board would assume he did not want another hearing. The Veteran did not respond.

The issue of service connection for hypertension has been raised by the record in a July 2011 informal claim and the issue of entitlement to pension was raised on a May 2012 Application for Compensation or Pension form. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

Lumbar spine arthritis with bilateral lower extremity radiculopathy was not caused by any in-service injury, disease, disorder, or event; has not existed continuously since service; and did not manifest to a compensable degree within one year of service separation.




CONCLUSION OF LAW

The criteria for service connection for lumbar spine arthritis with bilateral lower extremity radiculopathy have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a September 2011 notice which informed him of the evidence generally needed to support his claims; what actions he needed to undertake; and how VA would assist him in developing his claim. The September 2011 notice was issued to the Veteran prior to the November 2011 rating decision from which the instant appeal arises. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. 

At his June 2015 Board hearing, the Veteran indicated that he first sought treatment for his low back at VA in Philadelphia in approximately 1980. VA made several attempts to obtain all VA treatment records and, in June 2017, certified that no relevant treatment records exist for the Philadelphia VA Medical Center (VAMC) from 1980 to June 1994. All existing records have been associated with the file.

In November 2015, the Veteran was sent a letter requesting authorization to obtain treatment records from his private physician, Dr. S. A copy of the required VA authorization forms was included. He did not respond. The duty to assist is a two-way street. If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Without the Veteran's authorization, VA could not obtain the records. 

There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, arthritis will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3).

The Veteran has lumbar spine arthritis with bilateral lower extremity radiculopathy.

Service treatment records indicate that the Veteran was treated for low back complaints in November 1970 after a football injury. He was diagnosed with a muscle strain. In May 1971, he was treated for low back complaints after injuring himself while sanding a ceiling. No diagnosis was advanced. At his November 1971 physical examination for service separation, his spine was normal. On a June 1972 U.S. Naval Reserve annual examination, the Veteran's spine was again normal. On a June 1972 report of medical history, the Veteran indicated that he did not have recurrent back pain, that he did not have arthritis, rheumatism, or bursitis, and that he did not have a bone, joint, or other deformity.

A December 2004 VA treatment record states that the Veteran's back and spine had no deformity and were not tender. A December 2007 VA treatment record states that the Veteran "denied being in overwhelming pain" and that he reported occasional low back pain, worse in the morning. In November 2011, he was treated at a VA emergency medical department for chronic low back pain with spasms that began the previous Sunday, but with no new injury.

In an October 2011 VA medical opinion, the clinician stated that the Veteran was treated once for in-service back complaints, after the injury while sanding a ceiling. The clinician opined that the Veteran's low back disorder was not caused by service because the Veteran's in-service back complaints were acute, episodic, and resolved with no residuals. She indicated that the more likely cause of the Veteran's back disorder was aging. This opinion is inadequate because the examiner did not base the opinion on the complete factual record; the Veteran's service treatment records clearly indicate two low back injuries while in service.

On his September 2012 VA Form 9, the Veteran indicated that he had had back complaints since his in-service injuries. In a March 2013 statement, the Veteran wrote that he injured his back in service in 1971 while playing football. He stated that he received treatment following the incident for approximately six month. He wrote that he married soon after service and he told his then-spouse repeatedly about his back complaints, required her assistance to wash his back, and had to use a cane to get out of bed. He tried over-the-counter medication to treat his back pain but had little success. He also sought treatment from his private physician, Dr. S. A March 2013 statement from a fellow servicemember states that the Veteran was injured playing football in service which caused back pain, resulted in him being placed on light duty for the remainder of his active duty period, and led to him being transferred to the transportation division and restricted from playing sports. In a March 2013 statement, the Veteran's former spouse wrote that when he separated from service, he had back complaints and sought treatment from Dr. S.

At his June 2015 Board hearing, the Veteran testified that he injured his back in service; sought initial and follow-up treatment in service; and then saw Dr. S. following service separation. He reported that he attempted to obtain treatment records from Dr. S. from that time but they were unavailable. He indicated that he first sought treatment at VA for his low back in approximately 1980. The Veteran reiterated that he has had on-going low back complaints since his in-service injuries.

In January 2016, the Veteran was afforded a VA examination. He again reported on-going back pain since his in-service injuries. The examiner diagnosed lumbar spondylosis and lumbar radiculopathy. The examiner opined that the Veteran's low back disorder was not caused by service because his service treatment records indicate "a single, acute episode of lower back pain, related to a muscle strain." This opinion is inadequate because the examiner did not base the opinion on the complete factual record; the Veteran's service treatment records clearly indicate two low back injuries while in service.

However, in February 2017, VA obtained another medical opinion. The examiner provided a thorough review of the Veteran's service and post-service treatment records. The examiner discussed the post-service treatment records where no low back complaints were found. The examiner opined that the Veteran's low back disorders were not caused by service as his in-service injuries were acute, self-limited, and transient events that resolved with conservative treatment. The examiner stated that the Veteran's current low back disorder had its onset approximately 30+ years after service separation.

A preponderance of the evidence is against a finding that the Veteran's current low back disorder was caused by or originated in service. No competent medical provider has stated that the Veteran's in-service injuries caused his current low back disorder. The Veteran is not competent to provide an etiology as to his low back arthritis because this is not the type of disorder that can be observed by a lay person.

The Veteran is competent to report that he has had on-going back complaints since his in-service injuries. The Veteran is not credible, however. He asserted on his September 2012 VA Form 9 that he received treatment for six months following his in-service injury while playing football. The Veteran's service treatment records do not indicate any treatment, however, other than his two visits at the time of his two injuries. There is no indication of on-going treatment. There is also no indication in any service personnel or service treatment records that the Veteran was placed on light duty following a back injury. The Veteran's service and personnel records seem complete and there is no indication, and the Veteran has not asserted, that there are records missing from the file.

The Veteran's spine was normal in November 1971 at his physical examination for service separation and in June 1972 at his annual U.S. Naval Reserve examination. He also indicated that he had no low back complaints on his June 1972 report of medical history, although he did report other complaints, including shortness of breath, chest pain, trouble sleeping, and nervous trouble.

There is no indication of post-service treatment for a low back disorder until many years after service separation. Although the Veteran asserted treatment by Dr. S., records are unavailable. He also asserted seeking VA treatment beginning in 1980 but the earliest Philadelphia VAMC treatment record in existence is dated April 1994, and records from that time to July 2001 contain no treatment for back complaints. In December 2004, the Veteran's back was normal and not tender. A December 2007 VA treatment record contains the first mention of low back complaints and the Veteran reported only occasional pain at that time. 

There is also no evidence that low back arthritis manifested to a compensable degree within one year of service separation. Indeed, as discussed above, there is no indication of an on-going low back disorder at all until recently.

There is no indication that the Veteran has had an on-going low back disorder since his in-service injuries, or indication that arthritis manifested to a compensable degree within one year of service separation. No competent medical provider has stated that the Veteran's in-service low back injuries caused his current disorder, service connection is not warranted and the claim is denied.


ORDER

Service connection for lumbar spine arthritis with bilateral lower extremity radiculopathy is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


